Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about January 4, 2012, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of petit larceny, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation rather than granting him an adjournment in contemplation of dismissal (ACD). Probation was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). A longer period of supervision than an ACD would have provided was justified by appellant’s chronic truancy and poor academic performance, which continued after he was placed in intensive case management, along with his unsatisfactory performance when offered an opportunity for adjustment of his case. Concur — Andrias, J.P., Sweeny, Moskowitz, Freedman and Richter, JJ.